FILED
                            NOT FOR PUBLICATION                               MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10670

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00391-RCC

  v.
                                                 MEMORANDUM*
CLARISANA PRECIADO CERVANTES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Clarisana Preciado Cervantes appeals from the district court’s judgment and

challenges the 60-month sentence imposed following her jury-trial conviction for

possession with intent to distribute marijuana, in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(B)(vii). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Preciado Cervantes contends that the district court erred by denying her

relief under the safety valve provision of 18 U.S.C. § 3553(f). We review for clear

error the district court’s determination that a defendant is ineligible for safety valve

relief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1103 (9th Cir. 2007).

Contrary to Preciado Cervantes’s contention, the record here is sufficient to permit

meaningful appellate review, see United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc), and it makes evident that the district court concluded that

Preciado Cervantes had not truthfully and fully provided the government with all

of the information she had concerning the offense. This conclusion finds support

in the record; accordingly, the district court did not clearly err in denying relief.

See 18 U.S.C. § 3553(f)(5); United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.

1996).

      In light of the fact that the court lacked discretion to sentence Preciado

Cervantes below the statutory mandatory minimum, we do not reach her remaining

contentions of error.

      AFFIRMED.




                                            2                                      11-10670